DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species A [fig 2], drawn to claims 1-20, in the reply filed on 07/15/2022 is acknowledged.

Drawings
Figure 5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding claim 20:
	All of the limitations of claim 20 appear in claim 1, from which claim 20 depends. As such, claim 20 fails to further limit claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimoto et al (US 2004/0060658) in view of Koshiishi et al (US 5,919,332) and Senzaki et al (US 2004/0108068).
Regarding claim 1:
	Nishimoto teaches a ring assembly (60/62) [fig 1 & 0034] comprising: an edge ring (focus ring, 60) [fig 1 & 0034]; and an annular member (shield ring, 62) including at least an inner peripheral portion (see fig 1) disposed on the edge ring (60) [fig 1 & 0034].
	Nishimoto does not specifically teach a conductive edge ring; an insulating annular member; and a member disposed on at least a portion of an upper surface of the annular member overlapping with the edge ring in a top plan view.
	Koshiishi teaches a conductive edge ring (focus ring 118 made of silicon carbide) [fig 18 & col 25, lines 56-67]; an insulating annular member (focus ring 119 made of quartz) [fig 18 & col 25, lines 56-67 and col 27, lines 40-45]; and a second member (120) disposed on at least a portion of an upper surface of the annular member (119) overlapping with the edge ring (118) in a top plan view (see fig 18) [fig 18 & col 25, lines 56-67].
	Nishimoto and Koshiishi are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the edge ring and annular member of Nishimoto with the materials of Koshiishi since it has been held that selecting a known material on the basis of its suitability for the intended use involves only routine skill in the art [MPEP 2144.07]. Furthermore, it would have been obvious to one skilled in the art before the effective filing date to modify the ring assembly of Nishimoto to include the second member of Koshiishi to prevent erosion by a plasma of the annular member [Nishimoto - col 25, lines 56-67].
	Nishimoto modified by Koshiishi does not specifically teach the second member being a conductive member.
	Senzaki teaches a conductive member (SiC film) [fig 7 & 0060].
Modified Nishimoto and Senzaki are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the second member of modified Nishimoto with the material of Senzaki because such is an effective plasma resistance material [Senzaki – 0060]. Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use involves only routine skill in the art [MPEP 2144.07].
Regarding claim 2:
	Nishimoto teaches an inner diameter of the annular member (62) is larger than (see fig 1) an inner diameter of the edge ring (60) [fig 1 & 0034].
Regarding claim 3:
	Modified Nishimoto teaches an inner diameter of the conductive member (120) is equal to the inner diameter of the annular member (119) [Koshiishi - fig 18 & col 25, lines 56-67].
Regarding claim 5:
	Modified Nishimoto teaches the edge ring (118) is made of silicon or silicon carbide (silicon carbide) [Koshiishi - fig 18 & col 25, lines 56-67].
Regarding claim 6:
	Modified Nishimoto teaches the annular member (119) is made of silicon oxide (quartz) [Koshiishi - fig 18 & col 25, lines 56-67 and col 27, lines 40-45].
Regarding claim 7:
	Modified Nishimoto teaches the conductive member is made of silicon or silicon carbide (SiC film) [Senzaki - fig 7 & 0060].
Regarding claim 8:
	Modified Nishimoto teaches the conductive member (120) is annular or arc-shaped (formed on the top surface of a ring) [Koshiishi - fig 18 & col 25, lines 56-67].
Regarding claim 9:
	Modified Nishimoto teaches the conductive member (120) covers the upper surface of the annular member (119) overlapping with the edge ring (118) in top plan view (see fig 18) [Koshiishi - fig 18 & col 25, lines 56-67].
Regarding claim 10:
	Modified Nishimoto teaches the conductive member (120) covers the upper surface of the annular member (119) that overlapping with the edge ring (118) in a predetermined range from the inner diameter side in top plan view (see fig 18) [Koshiishi - fig 18 & col 25, lines 56-67].
Regarding claim 11:
	Nishimoto teaches substrate support assembly (30/60/62) comprising: a substrate support (substrate holder, 30) configured to support a substrate (35) [fig 1 & 0034]; and a ring assembly (60/62) [fig 1 & 0034] including: an edge ring (focus ring, 60) supported on an outer periphery of the substrate support (30) and surrounding the substrate (35) [fig 1 & 0034]; and an annular member (shield ring, 62) including at least an inner peripheral portion (see fig 1) disposed on the edge ring (60) [fig 1 & 0034].
	Nishimoto does not specifically teach a conductive edge ring; an insulating annular member; and a member disposed on at least a portion of an upper surface of the annular member overlapping with the edge ring in a top plan view.
	Koshiishi teaches a conductive edge ring (focus ring 118 made of silicon carbide) [fig 18 & col 25, lines 56-67]; an insulating annular member (focus ring 119 made of quartz) [fig 18 & col 25, lines 56-67 and col 27, lines 40-45]; and a second member (120) disposed on at least a portion of an upper surface of the annular member (119) overlapping with the edge ring (118) in a top plan view (see fig 18) [fig 18 & col 25, lines 56-67].
	Nishimoto and Koshiishi are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the edge ring and annular member of Nishimoto with the materials of Koshiishi since it has been held that selecting a known material on the basis of its suitability for the intended use involves only routine skill in the art [MPEP 2144.07]. Furthermore, it would have been obvious to one skilled in the art before the effective filing date to modify the ring assembly of Nishimoto to include the second member of Koshiishi to prevent erosion by a plasma of the annular member [Nishimoto - col 25, lines 56-67].
	Nishimoto modified by Koshiishi does not specifically teach the second member being a conductive member.
	Senzaki teaches a conductive member (SiC film) [fig 7 & 0060].
Modified Nishimoto and Senzaki are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the second member of modified Nishimoto with the material of Senzaki because such is an effective plasma resistance material [Senzaki – 0060]. Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use involves only routine skill in the art [MPEP 2144.07].
Regarding claim 12:
	Nishimoto teaches a substrate processing apparatus (plasma processing system, 1) [fig 1 & 0031] comprising: a chamber (plasma processing chamber, 10) [fig 1 & 0031]; and a substrate support assembly (30/60/62) including: a substrate support (substrate holder, 30) configured to support a substrate (35) [fig 1 & 0034]; and a ring assembly (60/62) [fig 1 & 0034], wherein the ring assembly comprises: an edge ring (focus ring, 60) supported on an outer periphery of the substrate support (30) and surrounding the substrate (35) [fig 1 & 0034]; and an annular member (shield ring, 62) including at least an inner peripheral portion (see fig 1) disposed on the edge ring (60) [fig 1 & 0034].
	Nishimoto does not specifically teach a conductive edge ring; an insulating annular member; and a member disposed on at least a portion of an upper surface of the annular member overlapping with the edge ring in a top plan view.
	Koshiishi teaches a conductive edge ring (focus ring 118 made of silicon carbide) [fig 18 & col 25, lines 56-67]; an insulating annular member (focus ring 119 made of quartz) [fig 18 & col 25, lines 56-67 and col 27, lines 40-45]; and a second member (120) disposed on at least a portion of an upper surface of the annular member (119) overlapping with the edge ring (118) in a top plan view (see fig 18) [fig 18 & col 25, lines 56-67].
	Nishimoto and Koshiishi are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the edge ring and annular member of Nishimoto with the materials of Koshiishi since it has been held that selecting a known material on the basis of its suitability for the intended use involves only routine skill in the art [MPEP 2144.07]. Furthermore, it would have been obvious to one skilled in the art before the effective filing date to modify the ring assembly of Nishimoto to include the second member of Koshiishi to prevent erosion by a plasma of the annular member [Nishimoto - col 25, lines 56-67].
	Nishimoto modified by Koshiishi does not specifically teach the second member being a conductive member.
	Senzaki teaches a conductive member (SiC film) [fig 7 & 0060].
Modified Nishimoto and Senzaki are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the second member of modified Nishimoto with the material of Senzaki because such is an effective plasma resistance material [Senzaki – 0060]. Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use involves only routine skill in the art [MPEP 2144.07].
Regarding claim 13:
	Nishimoto teaches the annular member (62) includes: a first portion (inner portion of 62) that overlaps with the edge ring (60), and a second portion (outer portion of 62) disposed on an outside of the first portion (inner portion of 62), the second portion (outer portion of 62) having a thickness that is thicker (see fig 1) than that of the first portion (inner portion of 62) [fig 1 & 0034].
Regarding claim 14:
	Modified Nishimoto teaches the conductive member (120) is disposed on (see fig 18) the first portion (inner portion of 119) [Koshiishi - fig 18 & col 25, lines 56-67].
Regarding claim 15:
	Modified Nishimoto teaches the conductive member (120) is formed in an annular shape (formed on the top surface of a ring) [Koshiishi - fig 18 & col 25, lines 56-67].
Regarding claim 16:
	Modified Nishimoto teaches a radial length of the conductive member (120) is half or more of a radial length of a portion of the annular member where the annular member overlaps with the edge ring (see fig 18) [Koshiishi - fig 18 & col 25, lines 56-67].
Regarding claim 18:
	Modified Nishimoto teaches the conductive member (120) is thinner than the first portion (see fig 18) [Koshiishi - fig 18 & col 25, lines 56-67].
Regarding claim 19:
	Modified Nishimoto teaches the conductive member (120) is thinner than the edge ring (see fig 18) [Koshiishi - fig 18 & col 25, lines 56-67].
Regarding claim 20:
	Modified Nishimoto teaches the edge ring (focus ring 118) is conductive (made of silicon carbide) [Koshiishi - fig 18 & col 25, lines 56-67];
Claim(s) 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimoto et al (US 2004/0060658) in view of Koshiishi et al (US 5,919,332) and Senzaki et al (US 2004/0108068) as applied to claims 1-3, 5-16, and 18-20 above, and further in view of Miyagawa et al (US 2010/0012274).
The limitations of claims 1-3, 5-16, and 18-20 have been set forth above.
Regarding claim 4:
	Modified Nishimoto does not specifically disclose an outer diameter of the conductive member is smaller than an outer diameter of the annular member.
	Miyagawa teaches an outer diameter of the conductive member (105) is smaller than an outer diameter of the annular member (25) [fig 8A & 0070].
Modified Nishimoto and Miyagawa are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the outer diameter of the conductive member of modified Nishimoto with the diameter of Miyagawa because it is desirable to set the width of the conductive member depending on the process type [Miyagawa – 0070].
Regarding claim 17:
Modified Nishimoto does not specifically teach a radial length of the conductive member is substantially equal to a radial length of a portion of the annular member where the annular member overlaps with the edge ring.
	Although Miyagawa does not specifically disclose “a radial length of the conductive member is substantially equal to a radial length of a portion of the annular member where the annular member overlaps with the edge ring”, Miyagawa teaches the radial length of the conductive member is a result-effective variable [0070-0071]. It would have been obvious to a person of ordinary skill in the art at the time of the invention to discover the optimum range for the radial length of the conductive member through routine experimentation in order to optimize the plasma state [fig 8A-8B & 0070-0071]. It has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art [MPEP 2144.05].
Modified Nishimoto and Miyagawa are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the radial length of the conductive member of modified Nishimoto to be substantially equal to a radial length of a portion of the annular member where the annular member overlaps with the edge ring in order to optimize the plasma state [Miyagawa - 0070-0071].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Hasegawa et al (US 5,556,500), Zheng et al (US 6,944,006), Nishio et al (US 8,057,634), Jung (US 2004/0072426), Escher et al (US 2007/0142956), Kawasaki (US 2010/0051613), and Hashiguchi et al (US 2012/0247667) teach a conductive member [fig 6, 4, 20, 1, 2D, 4D, and 4, respectively].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081. The examiner can normally be reached Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benjamin Kendall/Primary Examiner, Art Unit 1718